Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 1 of 35 Page ID #:2858




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
    2   alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
    3 New York, New York 10010
      Telephone: (212) 849-7000
    4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
    5 Robert M. Schwartz (Bar No. 117166)
        robertschwartz@quinnemanuel.com
    6 Michael T. Lifrak (Bar No. 210846)
        michaellifrak@quinnemanuel.com
    7 Jeanine M. Zalduendo (Bar No. 243374)
        jeaninezalduendo@quinnemanuel.com
    8 865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
    9 Telephone: (213) 443-3000
   10
        Attorneys for Defendant Elon Musk
   11
   12                        UNITED STATES DISTRICT COURT
   13                      CENTRAL DISTRICT OF CALIFORNIA
   14
   15 VERNON UNSWORTH,                             Case No. 2:18-cv-08048
   16               Plaintiff,                     Judge: Hon. Stephen V. Wilson
   17        vs.                                   DEFENDANT’S NOTICE OF
                                                   MOTION AND MOTION IN LIMINE
   18 ELON MUSK,                                   NO. 4 TO EXCLUDE THE EXPERT
                                                   OPINION OF ERIC W. ROSE
   19               Defendant.
                                                   Complaint Filed: September 17, 2018
   20                                              Trial Date: December 2, 2019
   21                                              Hearing Date: November 25, 2019
                                                   Time:         3:00 p.m.
   22                                              Courtroom:    10A
   23
   24
   25
   26
   27
   28
                                                                            Case No. 2:18-cv-08048
              DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 2 of 35 Page ID #:2859




    1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2        PLEASE TAKE NOTICE that at 3:00 p.m. on November 25, 2019, or as soon
    3 thereafter as this matter may be heard, in Courtroom 10A of the above-titled Court,
    4 Defendant Elon Musk will move this Court for an Order, pursuant to Fed. R. Evid.
    5 701, 702, 403, Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), and
    6 Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999), excluding all of the
    7 opinions and testimony of Plaintiff’s designated expert, Eric W. Rose, as embodied
    8 in his Report and reflected in his deposition testimony, including any argument or
    9 reference to them by Plaintiff or his attorneys, even if not attributed to Mr. Rose,
   10 including without limitation, the following:
   11          1.   Mr. Rose’s opinion that Mr. Unsworth has suffered reputational harm
   12               or damages, including as a result of Mr. Musk’s statements about him.
   13               (Exhibit 1, Report of Eric W. Rose (“Report”) at 23-24; 39-41.)
   14          2.   Mr. Rose’s opinion that Mr. Unsworth suffered online reputational
   15               harm. (Report at 9-19; 40.)
   16          3.   Mr. Rose’s opinions and testimony regarding reputation recovery
   17               programs and reputation repair. (Report at 24-41.)
   18          4.   Mr. Rose’s opinion that Mr. Unsworth should undertake a reputation
   19               recovery program. (Report at 24-38.)
   20          5.   Mr. Rose’s recommended tasks and associated costs of his proposed
   21               reputation recovery program for Mr. Unsworth. (Report at 38-39.)
   22          6.   Mr. Rose’s opinion that Mr. Unsworth “has a right to have his
   23               reputation repaired.” (See, e.g., Exhibit 2, Rose Deposition (“Rose
   24               Depo.”) at 156:13-25.)
   25          7.   Mr. Rose’s opinion that BuzzFeed’s republication of Mr. Musk’s
   26               August 30, 2018 emails to Ryan Mac was “reasonably foreseeable.”
   27               (Rose Depo. 95:24-96:22.)
   28          8.   Mr. Rose’s opinions regarding Mr. Musk’s interactions with BuzzFeed.

                                                 -1-                        Case No. 2:18-cv-08048
              DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 3 of 35 Page ID #:2860




    1         9.   Mr. Rose’s other opinions regarding “off-the-record” interactions with
    2              journalists, any purported requirements for statements to be treated as
    3              “off-the-record,” and his opinion that “Mr. Musk knows or should have
    4              known the rules regarding interactions with a reporter and that both
    5              parties must come to an agreement about how information is going to
    6              be used and sourced.” (Report at 5, Exhibit B.)
    7         10. Mr. Rose statements opining on Mr. Musk’s or Mr. Unsworth’s intent,
    8              motives, or states of mind, including that:
    9                 a.    “Musk embarked on a PR campaign to destroy Mr. Unsworth’s
   10                      reputation by publishing false and heinous accusations of
   11                      criminality against him to the public.” (Report at 3.)
   12                 b. “Musk confirmed that he intended his accusation literally when
   13                      he replied in a fourth July 15 tweet from his Twitter account
   14                      saying, ‘Bet ya a signed dollar it’s true.’” (Id.)
   15                 c. “Musk deleted his previous accusatory tweets and issued a lack-
   16                      luster statement.” (Id.)
   17                 d. “Then, on August 28, 2018, Mr. Musk tweeted that he found it
   18                      odd Mr. Unsworth did not sue him for his previous remarks,
   19                      insinuating that he must be guilty.” (Id.)
   20                 e. “Then, in an e-mail sent directly to a reporter at Buzzfeed News,
   21                      Musk confirmed his earlier accusations of pedophilia and
   22                      published new false and defamatory allegations against Mr.
   23                      Unsworth, including that Mr. Unsworth was a ‘child rapist’ and
   24                      had taken ‘a child bride who was about 12 years old at the
   25                      time.’” (Id. at 3-4.)
   26                 f. “Mr. Musk must be well aware of the power of his words when
   27                      used on Twitter” (Id. at 7.)
   28

                                                -2-                        Case No. 2:18-cv-08048
             DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 4 of 35 Page ID #:2861




    1                 g. “The word choices and phrases used were designed to
    2                    communicate the message that Mr. Unsworth is not who he
    3                    claims to be and that he was a pedophile.” (Id. at 21.)
    4                 h. “Mr. Musk’s statement to Buzzfeed that Mr. Unsworth was a
    5                    “child rapist” and that Mr. Unsworth frequented Pattaya Beach
    6                    and moved to Chiang Rai was intentional message crafting,
    7                    designed to reinforce his narrative that the person attacking him
    8                    was a pedophile.” (Id.)
    9                 i. “It is my opinion that Mr. Musk intended that the public believe
   10                    his charge against Mr. Unsworth. Mr. Musk chose to amplify his
   11                    allegations that Mr. Unsworth was a pedophile by
   12                    communicating with a reporter that charge. It is not just that the
   13                    message was explicitly stated through the use of the words ‘pedo
   14                    guy.’ Mr. Musk put an exclamation point on his interaction with
   15                    the reporter as to his charge that Mr. Unsworth was a pedophile
   16                    via his frank and vulgar challenge to the reporter: ‘stop
   17                    defending child rapists, you f----ing asshole.’” (Id. at 22.)
   18                 j. “How Mr. Musk’s messages were delivered is also important, as
   19                    Mr. Musk employed a communication strategy to try to lend
   20                    ‘authenticity’ to the claims made in his tweets.” (Id.)
   21                 k. “It is clear that his interaction with the reporter was designed to
   22                    send a message to the reporter, and hence the people who read
   23                    any ensuing reporting, that the information Mr. Musk was
   24                    peddling regarding Mr. Unsworth was accurate and not merely a
   25                    one time ‘off the cuff’ angry response to undermine Mr.
   26                    Unsworth’s statements about Mr. Musk. It is clear from the
   27                    record that Mr. Musk made false statements to retaliate against
   28                    Mr. Unsworth for questioning his submarine plan.” (Id.)

                                                -3-                        Case No. 2:18-cv-08048
             DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 5 of 35 Page ID #:2862




    1                  l. “Using his stature as a respected CEO, Mr. Musk attempted to
    2                      buttress his sensational comments about Mr. Unsworth that by
    3                      challenging reporters to investigate his claims.” (Id. at 40.)
    4                  m. “It is my opinion that the statements made by Mr. Musk were
    5                      designed to cause hatred, contempt, and reputational injury to
    6                      Mr. Unsworth.” (Id. at 41.)
    7          11. Mr. Rose’s statements that purport to opine on causation and apportion
    8               fault or responsibility. (Report 24; see e.g. Rose Depo. 123:16-
    9               126:14.)
   10         Defendant’s motion is made on the grounds that the opinions offered by Mr.
   11 Rose are not based on reliable methodologies or on any scientific, technical, or other
   12 specialized knowledge for which Mr. Rose is purportedly offered, they fail to apply
   13 methodologies in an reliable manner, they are speculative and based on assumptions
   14 wholly unsupported by the facts, they improperly opine on the parties’ intent and
   15 states of mind, they opine on ultimate issues for the Court and/or jury, and they are
   16 not helpful and confusing to the jury.
   17         This motion is based upon this notice of motion and supporting memorandum
   18 of points and authorities; the Declaration of Michael T. Lifrak, and the exhibits
   19 attached thereto; the pleadings and papers on file in this case; and such other written
   20 or oral argument as may be presented at or before the time this motion is deemed
   21 submitted by the Court.
   22
        DATED: November 8, 2019              Respectfully submitted,
   23
   24                                        QUINN EMANUEL URQUHART
                                                 & SULLIVAN, LLP
   25
   26                                          By         /s/ Alex Spiro
                                                    Alex Spiro
   27
                                                    Attorneys for Defendant Elon Musk
   28

                                                 -4-                        Case No. 2:18-cv-08048
              DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 6 of 35 Page ID #:2863




    1                                             TABLE OF CONTENTS
                                                                                                                              Page
    2
    3 INTRODUCTION ....................................................................................................... 1
    4 BACKGROUND FACTS............................................................................................ 4
    5            A.       Mr. Rose’s Purported Basis for his Reputational Harm Opinion ........... 4
    6            B.       Mr. Rose’s $30 Million Recovery Program............................................ 7
    7            C.       Mr. Rose’s Opinions Regarding Mr. Musk’s State of Mind .................. 8
    8 LEGAL DISCUSSION ................................................................................................ 9
    9 I.         MR. ROSE’S TESTIMONY MUST MEET RIGOROUS
                 STANDARDS ................................................................................................... 9
   10
        II.      THE COURT SHOULD EXCLUDE MR. ROSE’S TESTIMONY ON
   11            “DAMAGE” TO MR. UNSWORTH’S REPUTATION ................................ 10
   12            A.       Mr. Rose’s Testimony About Overall Reputational Harm Is
                          Unsupported And Speculative. ............................................................. 10
   13
                 B.       The Court Should Exclude Mr. Rose’s Testimony About Harm to
   14                     Mr. Unsworth’s “Online” Reputation ................................................... 12
   15 III.       THE COURT SHOULD EXCLUDE ALL OF MR. ROSE’S
                 “REPUTATIONAL RECOVERY” TESTIMONY ........................................ 15
   16
                 A.       Mr. Rose’s Speculative Opinion Employs An Unreliable
   17                     Methodology That Cannot Be Tested. .................................................. 15
   18            B.       Mr. Rose Failed To Apply His Methodology In A Reliable
                          Manner .................................................................................................. 17
   19
        IV.      THE COURT SHOULD EXCLUDE MR. ROSE’S TESTIMONY
   20            ABOUT THE “REASONABLE FORESEEABILITY” OF
                 BUZZFEED’S REPUBLICATION OF MR. MUSK’S AUGUST 2018
   21            EMAIL ............................................................................................................ 20
   22            A.       Under Rule 702, the Court Should Exclude Mr. Rose’s Opinion
                          That BuzzFeed’s Republication Was “Reasonably Foreseeable.” ....... 21
   23
                 B.       Mr. Rose’s “Reasonably Foreseeable” Opinion Is Unhelpful to
   24                     the Jury and Should be Excluded Under Rules 701 and 702................ 22
   25 V.         THE COURT SHOULD EXCLUDE MR. ROSE’S OTHER
                 INADMISSIBLE TESTIMONY..................................................................... 23
   26
                 A.       Mr. Rose May Not Testify as to Anyone’s State of Mind. ................... 23
   27
                 B.       Mr. Rose May Not Testify that Mr. Musk is Responsible for Mr.
   28                     Unsworth’s Actions or Their Consequences. ....................................... 24

                                                     -i-                       Case No. 2:18-cv-08048
                 DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 7 of 35 Page ID #:2864




    1            C.       Mr. Rose’s Testimony That Mr. Unsworth “Has a Right” To
                          Have His Reputation Repaired Is An Impermissible Legal
    2                     Conclusion............................................................................................. 25
    3 CONCLUSION.......................................................................................................... 25
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     -ii-                       Case No. 2:18-cv-08048
                  DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 8 of 35 Page ID #:2865




    1                                         TABLE OF AUTHORITIES
    2                                                                                                                 Page
    3
                                                              Cases
    4
         24/7 Records, Inc. v. Sony Music Entm’t, Inc.,
    5          514 F. Supp. 2d 571 (S.D.N.Y. 2007) ................................................. 14, 16, 17
    6 Acad. of Motion Pictures Arts and Sciences v. GoDaddy.com, Inc.,
            2013 WL 12122803 (C.D. Cal. June 21, 2013) ................................................ 9
    7
      Agha v. Feiner,
    8       198 N.J. 50 (2009) ........................................................................................... 14
    9 Aguilar v. Int’l Longshoremen’s Union Local No. 10,
            966 F.2d 443 (9th Cir. 1992) ........................................................................... 20
   10
      Arista Networks, Inc. v. Cisco Sys. Inc.,
   11       2018 WL 8949299 (N.D. Cal. June 15, 2018) ................................................ 14
   12 Chen-Oster v. Goldman, Sachs & Co.,
            114 F. Supp. 3d 110 (S.D.N.Y. 2015) ............................................................. 15
   13
      Citizen Fin. Grp., Inc. v. Citizens Nat. Bank of Evans City,
   14       2003 WL 24010950 (W.D. Pa. Apr. 23, 2003) ............................. 11, 16, 20, 21
   15 City of Pomona v. SQM N. Am. Corp.,
             750 F.3d 1036 (9th Cir. 2014) ......................................................................... 16
   16
      Daubert v. Merrell Dow Pharm., Inc.,
   17        509 U.S. 579 (1993) .......................................................................................... 9
   18 Diviero v. Uniroyal Goodrich Tire Co.,
            114 F.3d 851 (9th Cir. 1997) ........................................................................... 10
   19
      DSU Med. Corp. v. JMS Co, Ltd,
   20       296 F. Supp. 2d 1140 (N.D. Cal. 2003) .......................................................... 15
   21 Eisenbise v. Crown Equip. Corp.,
             260 F. Supp. 3d 1250 (S.D. Cal. 2017) ........................................................... 22
   22
      First Sav. Bank, F.S.B. v. U.S. Bancorp,
   23        117 F. Supp. 2d 1078 (D. Kan. 2000) ........................................... 11, 18, 19, 20
   24 Gen. Elec. Co. v. Joiner,
             522 U.S. 136 (1997) .................................................................................... 9, 21
   25
      Hill v. Novartis Pharms. Corp.,
   26        2012 WL 5451816 (E.D. Cal. Nov. 7, 2012) .................................................. 24
   27 Kumho Tire Co., Ltd. v. Carmichael,
          526 U.S. 137 (1999) .......................................................................................... 9
   28

                                                     -iii-                      Case No. 2:18-cv-08048
                  DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 9 of 35 Page ID #:2866




    1 Lust v. Merrell Dow Pharm., Inc.,
             89 F.3d 594 (9th Cir. 1996) ............................................................................. 10
    2
      Moussouris v. Microsoft Corp.,
    3        311 F. Supp. 3d 1223 (W.D. Wash. 2018) ...................................................... 12
    4 Ollier v. Sweetwater Union High Sch. Dist.,
             768 F.3d 843 (9th Cir. 2014) ............................................................... 14, 16, 20
    5
      Powell v. Anheuser-Busch Inc.,
    6        2012 WL 12953439 (C.D. Cal. Sept. 24, 2012) .............................................. 12
    7 Siring v. Oregon State Bd. of Higher Educ. ex rel. E. Oregon Univ.,
            927 F. Supp. 2d 1069 (D. Or. 2013) ................................................................ 24
    8
      Smith v. Pac. Bell Tel. Co.,
    9       649 F. Supp. 2d 1073 (E.D. Cal. 2009) ........................................................... 10
   10 Smith v. Wyeth–Ayerst Labs. Co.,
            278 F.Supp. 2d 684 (W.D.N.C. 2003)............................................................. 24
   11
      Strong v. E. I. DuPont de Nemours Co
   12       667 F.2d 682 (8th Cir. 1981) ........................................................................... 23
   13 United States v. 87.98 Acres of Land More or Less in the Cty. of Merced,
            530 F.3d 899 (9th Cir. 2008) ........................................................................... 13
   14
      United States v. Freeman,
   15       498 F.3d 893 (9th Cir. 2007) ........................................................................... 14
   16 United States v. Mitchell,
            365 F.3d 215 (3d Cir. 2004) ............................................................................ 17
   17
      United States v. Moran,
   18       493 F.3d 1002 (9th Cir. 2007) ......................................................................... 25
   19 United States v. Tran Trong Cuong,
            18 F.3d 1132 (4th Cir. 1994) ........................................................................... 15
   20
      Younan v. Rolls-Royce Corp.,
   21       2013 WL 1899919 (S.D. Cal. May 7, 2013) ................................................... 16
   22 Zenith Elecs. Corp. v. WH-TV Broad. Corp.,
            395 F.3d 416 (7th Cir. 2005) ........................................................................... 12
   23
   24
                                                   Other Authorities
   25
        29 Charles A. Wright. et al., Federal Practice & Procedure,
   26        § 6265 at p. 255 & nn. 34 & 35 (1977) ........................................................... 24
   27
   28

                                                    -iv-                       Case No. 2:18-cv-08048
                 DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 10 of 35 Page ID #:2867




     1                                                            Rules
     2 Fed R. Evid. 403 .............................................................................................. 10,21,23
     3 Fed. R. Evid. 701 ....................................................................................................... 23
     4 Fed. R. Evid. 702 ................................................................................................... 9, 10
     5 Fed. R. Evid. 702(d) .................................................................................................. 17
     6 Fed. R. Evid. 703 ....................................................................................................... 15
     7 Fed. R. Evid. 704 ....................................................................................................... 23
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                      -v-                        Case No. 2:18-cv-08048
                   DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 11 of 35 Page ID #:2868




     1                                   INTRODUCTION
     2         The Plaintiff in this case, Vernon Unsworth, has no evidence of any actual
     3 harm to his business or reputation due to anything Defendant Elon Musk said about
     4 him. Nor is he able to quantify any other type of damage, such as emotional
     5 distress. Instead, the only form of compensatory damages he is seeking is so-called
     6 “presumed” damages, the amount of which is left to the jury to decide. But to give
     7 the jury as high a number as possible to latch onto, Plaintiff has designated a “media
     8 relations” expert, Eric Rose, to testify that Mr. Unsworth should spend at least $30
     9 million to undertake a “reputation recovery” plan in nearly two dozen countries
    10 around the globe, after the case is over. Mr. Rose’s testimony is unreliable and not
    11 tethered to any theory of liability or damages in the case.
    12         As explained below, Mr. Rose has not used any recognized methodology or
    13 facts to opine that Mr. Unsworth needs his “reputation recovery” plan, that its $30
    14 million price tag is justified, or that a jury can even consider this evidence. He plans
    15 to offer other improper, speculative, and unsupported opinions based on untestable
    16 “subjective” judgments, his instincts, and a review of the record in which he
    17 considered no depositions and no document the parties produced. For example,
    18 despite his having put on blinders, and possessing no education or experience in
    19 psychology or psychiatry (or a college degree in any field), Mr. Rose wants to
    20 testify as to what Mr. Musk was thinking when he took certain actions and to usurp
    21 the jury’s role by opining that it was “reasonably foreseeable” for BuzzFeed to
    22 republish Mr. Musk’s August 30, 2018 emails to its reporter, Ryan Mac.
    23         It is apparent from Mr. Rose’s report and the concessions he made at his
    24 deposition that his opinions do not come close to meeting the admissibility and
    25 relevance standards that govern expert testimony in a federal court. This Court
    26 should exercise its gate-keeping function and exclude them from trial.
    27         First, Mr. Rose plans to testify that Mr. Unsworth’s reputation has been
    28 harmed by what Mr. Musk said about him. But he has no basis to offer that opinion.

                                                  -1-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 12 of 35 Page ID #:2869




     1 Mr. Rose conducted no surveys, focus groups, or other research to determine the
     2 scope of any harm. Thus, he does not know: (a) how many people anywhere in the
     3 world (other than Mr. Unsworth’s family and friends) even know who he is, (b) how
     4 many people in the world know what Mr. Musk said, (c) whether anyone in the
     5 world (other than family or friends) knows that he is the person about whom Mr.
     6 Musk said those things, (d) whether anyone in the world believed anything Mr.
     7 Musk said, or (e) whether anyone in the world thinks less of Mr. Unsworth or that
     8 his reputation has been harmed as a result of anything Mr. Musk said. Although Mr.
     9 Rose agrees that these questions must be answered before undertaking any
    10 “reputation recovery” program, he has not done any of that work. He thinks it can
    11 be deferred until after the case is over. For now, he wants to take the stand knowing
    12 nothing on these admittedly–key questions.
    13         Relatedly, Mr. Rose seeks to opine that Mr. Unsworth’s “online” reputation
    14 has been harmed, based on work he farmed out to a company called Five Blocks
    15 (which coded certain articles about Mr. Unsworth as favorable, unfavorable, or
    16 neutral). Mr. Rose not only lacks sufficient knowledge of how that work was done
    17 and what standards Five Blocks applied to its evaluations (by someone whose
    18 credentials he does not know), he cannot explain how Five Blocks could have
    19 undertaken the work under his direction, or at all, given that the work was done in
    20 May 2019—one month before he was hired and began his work. Nor can he explain
    21 inconsistencies in its results that are apparent on their face. And he admits that the
    22 work was purely “subjective” and “not scientific.”
    23         Second, even though Mr. Rose has no basis to testify that Mr. Unsworth’s
    24 reputation has been harmed in any meaningful way, he plans to testify that the jury
    25 should award Mr. Unsworth at least $30 million to “repair” it. Mr. Rose’s
    26 “reputation recovery” plan is not the product of reliable information, nor methods or
    27 principles that can be tested. Mr. Rose has never met or communicated with Mr.
    28 Unsworth, or even read his deposition transcript. Mr. Rose had no idea that Mr.

                                                  -2-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 13 of 35 Page ID #:2870




     1 Unsworth has already admitted that: (1) he is unaware of anyone in the world who
     2 believes Mr. Musk’s comments about him; and (2) he has not lost any business,
     3 opportunities, awards, or Thai cave rescue recognition after Mr. Musk said what he
     4 said. It is thus not surprising that Mr. Rose did not base his “reputation recovery”
     5 plan on any professional standards, guides, or literature. Instead, he says his
     6 opinions are based on his supposed professional experience managing comparable
     7 programs. But he refused to produce any documents concerning these claimed
     8 programs. Mr. Rose has thus deprived Mr. Musk of his right to test Mr. Rose’s
     9 opinions. At present, they are mere ipse dixit. And they are undermined further by
    10 the fact that three of his high-profile clients accused of sexual harassment or assault,
    11 about whom he did testify, spent zero dollars on any paid “reputation recovery” ad
    12 campaigns of the type he recommends here. Zero dollars, not $30 million.
    13         Third, Mr. Rose’s opinion that it was “reasonably foreseeable” that BuzzFeed
    14 would republish Mr. Musk’s August 2018 emails is for the jury to decide.
    15 Relatedly, his opinions regarding the publication of “off-the-record” information are
    16 not based on any guideline or law that governs journalists and their sources. He
    17 undertook no research to support his position. He is not a journalist. And his
    18 opinion failed to consider (and is contrary to) the undisputed facts of the case: He
    19 chose not to consider Mr. Musk’s testimony, Mr. Musk’s history of interactions and
    20 practices with BuzzFeed, or BuzzFeed’s actual newsroom guidelines.
    21         Finally, the Court should exclude Mr. Rose’s opinions that go beyond the
    22 scope of his claimed expertise and are mere speculation. His report is littered with
    23 legal conclusions, conclusions as to causation and blame, and opinions regarding the
    24 parties’ intent and states of mind. These are impermissible and inadmissible.
    25                                BACKGROUND FACTS
    26         Mr. Rose issued his report (Ex. 1, “Report” ) on September 13, 2019. He was
    27 deposed on November 1, 2019. His opinions fall under three topics:
    28

                                                  -3-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 14 of 35 Page ID #:2871




     1        First, he opines that Mr. Musk’s statements harmed Mr. Unsworth’s
     2 reputation. This opinion is based on a review of certain news stories about Mr.
     3 Musk’s statements (including videos and podcasts) that Plaintiff’s attorneys gave
     4 him, plus a review of Tweets by people following the story, an analysis of “Google
     5 Trends” for search activity for the term “Vernon Unsworth,” and a review of Google
     6 search results performed by Five Blocks. (Report at 3, 9-19.) Mr. Rose believes
     7 this analysis shows that Mr. Unsworth’s online reputation has been harmed. (Id.)
     8        Second, Mr. Rose opines that Mr. Unsworth should spend at least $30 million
     9 over two years on a “reputation recovery program” to repair the damage to his
    10 name. (Id. at 39.) This would include an international advertising campaign in
    11 which Mr. Unsworth would spend at least $3 million on newspaper ads, at least
    12 $2 million on radio and television ads, at least $3 million on Twitter ads, $2 million
    13 on news-based ads, at least $4 million on Google ads, $16 million on online
    14 reputation management, $300,000 on “strategic research” (to discovery the basic
    15 facts about his reputation), and $216,000 per year for a PR firm. (Id.)
    16        Third, Mr. Rose opines that Mr. Musk should have known that BuzzFeed
    17 would publish his off-the-record statements. (Id. at 5.)
    18        A.     Mr. Rose’s Purported Basis for his Reputational Harm Opinion
    19        Mr. Rose bases his opinion that Mr. Unsworth has a reputation and that it has
    20 been damaged on the limited information Plaintiff’s attorneys provided and
    21 subjective, made-for-litigation data from a consultant about the news coverage of
    22 Mr. Unsworth after Mr. Musk made his statements. (Id. at 3, 9-16.)
    23        First, Mr. Rose used something called “Google Trends,” a Google application
    24 that shows how often a term was searched during a given period of time or in certain
    25 geographic location. (Id. at 17-19.) Mr. Rose queried for searches of “Vernon
    26 Unsworth” in Summer and Fall of 2018. (Id.) But the tool does not say how many
    27 people ran those searches or how many searches they ran. (Ex. 2, Rose Deposition
    28 Transcript (“Rose Depo.”) at 70:9-19.) It shows only when the spikes in that

                                                  -4-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 15 of 35 Page ID #:2872




     1 unknown number of searches occurred, relative to the number of searches done on
     2 other days during that period. (Id. at 82:3-83:17.) According to Mr. Rose’s charts
     3 (Report at 17-19), an unknown volume of Google search interest in “Vernon
     4 Unsworth” increased around July 15, 2018 and September 4, 2018, the days Mr.
     5 Musk’s statements were published. (Id.) Mr. Rose admitted that Google Trends is
     6 an “imperfect tool” and that it provides only limited information. (Rose Depo.
     7 71:20-72:8). His Google Trends data does not say how many people searched for
     8 “Vernon Unsworth” on those dates, whether they read any of the stories to which
     9 Google provided links, what stories (if any) they read, whether anyone believed
    10 what Mr. Musk had said, or whether anyone formed a negative impression of Mr.
    11 Unsworth as a result. (Id. at 87:21-88:7; 90:2-9.)
    12        Mr. Rose conducted no studies, market research, polling, or focus groups to
    13 determine the scope or state of Mr. Unsworth’s “reputation.” (Id. at 250:22-251:4.)
    14 He did not calculate what percentage of the public, anywhere in the world, knows
    15 who Mr. Unsworth is, how many people are aware of Mr. Musk’s statements about
    16 Mr. Unsworth, if anyone believed Mr. Musk’s statements about Mr. Unsworth,
    17 whether anyone has a negative opinion of Mr. Unsworth, or whether anybody
    18 believes that Mr. Unsworth’s reputation has been harmed by Mr. Musk’s statements.
    19 (Id. at 64:10-24;65:25-66:8; 134:10-23; 148:17-151:11; 178:20-179:2; 293:4-10.)
    20        Mr. Rose also based his opinion about Mr. Unsworth’s online reputation on
    21 the first one or two pages of Google search results of “Vernon Unsworth,” which he
    22 says are filled with links to “unfavorable” stories about him. (Report at 9-16). Mr.
    23 Rose based this conclusion the work of Five Blocks. Mr. Rose says he hired Five
    24 Blocks in May 2019 to run Google searches of “Vernon Unsworth” and “rate”
    25 whether the stories that were linked on the results page were “unfavorable,”
    26 “favorable,” or “neutral.” (Id. at 9.) Five Blocks does not use a software program,
    27 algorithm, or objective criteria to determine whether a given story is “unfavorable,”
    28

                                                  -5-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 16 of 35 Page ID #:2873




     1 “favorable,” or “neutral.” According to Mr. Rose, Five Block’s work “is a
     2 subjective analysis. It’s not a scientific analysis.” (Rose Depo. 187:16-188:12.)
     3         A Five Blocks employee Googled Mr. Unsworth’s name, read the headlines
     4 and stories on the first two pages of the results, and made a subjective determination
     5 whether the story was “unfavorable,” “favorable,” or “neutral.” (Id. at 191:3-16.)
     6 Mr. Rose did not supervise this work. (Id. at 184:21-185:2.) He did not review the
     7 articles after they were coded to validate the accuracy of the ratings. (Id. at 204:9-
     8 13.) He does not know whether Five Blocks has any written criteria governing how
     9 it codes a story. (Id. at 191:21-23.) He does not know if the reviewer received any
    10 instruction as to how rate the articles, or if the reviewer has any training or
    11 education in English or journalism. (Id. at 191:24-192:12.)
    12         Five Blocks knew that it was performing this work to assist Mr. Unsworth in
    13 litigation. (Id. at 189:21-182:2 (“Q. And did that person know who had hired them?
    14 Like it was Vern Unsworth, or someone working for Vern Unsworth, requested this?
    15 A. I was very clear that I – so the answer is yes. I told them that – what I was doing
    16 and what, because I asked them to do me a favor and provide screenshots and give
    17 their analysis.” ).) Five Blocks conducted its analysis in May 2019, one month
    18 before Mr. Rose was hired. (See Report at 9; Rose Depo. 202:25-204:8.)
    19         Five Block’s “subjective” and “unscientific” analyst rated most of the articles
    20 on the first two pages of Google’s “Vernon Unsworth” results as “unfavorable.”
    21 (Report at 11-16.) But all but one of the “unfavorable” articles were written about
    22 this lawsuit, and Mr. Rose agreed they would not have been written if Mr. Unsworth
    23 had not filed it. (Rose Depo. 283:12-25.) None of the entries said or suggested that
    24 Mr. Musk’s statements about Mr. Unsworth were actually true. (Report at 11-16\5.)
    25         B.    Mr. Rose’s $30 Million Recovery Program.
    26         Mr. Rose wants to testify that Mr. Unsworth should spend millions of dollars
    27 on ads to correct any theoretically negative views about him arising from Mr.
    28 Musk’s statements. He wants to tell the jury that the content, size, and scope of the

                                                  -6-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 17 of 35 Page ID #:2874




     1 program would depend on the results of strategic research into Mr. Unsworth’s
     2 reputation that would be done after trial, because he has yet to do this foundational
     3 work. (Rose Depo. 147:7-16; 179:15-19.) He said that the scope of the program
     4 could change based on the results of that research. (Id. at 144:25-145:17.) He
     5 testified that, even if no one believed Mr. Musk’s statements, he would still
     6 recommend that Mr. Unsworth spend approximately $11 million. (Id. at 171:11-
     7 174-10.)
     8        Although Mr. Rose is confident that he knows that Mr. Unsworth needs to
     9 spend all of this money (implying that the jury needs to award it to him so that he
    10 can), Mr. Rose does not know what any of these “reputation recovery” ads would
    11 actually contain or say, where they would need to run, how often, or what people or
    12 markets to which they would be directed. (Id. at 322:24-336:2.) Nor does he know
    13 whether, if Mr. Unsworth wins this case, any advertising campaign would be
    14 necessary (because a favorable result would generate “favorable” stories that would
    15 replace “unfavorable” stories on Google search results pages), or if any campaign,
    16 regardless of the outcome of this case, would actually work. (Id. at 336:4-10 (“You
    17 can never be certain that an ad campaign will be successful. Period.”).) Mr. Rose
    18 does not know whether Mr. Unsworth would actually spend any money on a
    19 reputation recovery program, should he obtain the funds to do so from the outcome
    20 of this case. (Id. at 328:23-329:9.) When asked how much three of his high-profile
    21 clients accused of sexual misconduct spent on the “reputation repair” programs he
    22 had recommended, the total amount was zero dollars. (Id. at 346:14-350:1.)
    23        Because Mr. Rose has conducted no research, he admitted to basing his
    24 opinions on the size, scope, and cost of the recovery program on his professional
    25 experience. (Report at 39.) Mr. Rose did not consult any other communications
    26 professionals, books, or professional writings in his work and could point to no
    27 professional standards or rules applicable to it. (Rose Depo. 104:24-105:10.)
    28

                                                  -7-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 18 of 35 Page ID #:2875




     1        Mr. Rose’s report does not describe any prior reputation recovery programs
     2 that he or is firm managed that are comparable to the one he proposes for Mr.
     3 Unsworth. (See generally, Report.) Mr. Rose refused to produce any documents
     4 that constituted or memorialized any reputation recovery programs that he or his
     5 firm has actually done. (Rose Depo. 164:14-166:24.)
     6        C.      Mr. Rose’s Opinions Regarding Mr. Musk’s State of Mind
     7        Mr. Rose wants to testify as to what Mr. Musk was thinking during the events
     8 at issue in the case, including as to Mr. Musk’s intent, motive, and state of mind.
     9 His report opines that, among other things:
    10              “Musk embarked on a PR campaign to destroy Mr. Unsworth’s
    11                reputation”
    12              “Then, on August 28, 2018, Mr. Musk tweeted that he found it odd Mr.
    13                Unsworth did not sue him for his previous remarks, insinuating that he
    14                must be guilty.”
    15              “It is clear that [Mr. Musk’s] interaction with the reporter was designed
    16                to send a message to the reporter”
    17              “It is my opinion that Mr. Musk intended that the public believe his
    18                charge against Mr. Unsworth. Mr. Musk chose to amplify his
    19                allegations that Mr. Unsworth was a pedophile by communicating with
    20                a reporter that charge.”
    21              “It is my opinion that the statements made by Mr. Musk were designed
    22                to cause hatred, contempt, and reputational injury to Mr. Unsworth.”
    23 (Report at 4; 22; 23; 41.) Mr. Rose did not read Mr. Musk’s deposition and has
    24 never met him. (Rose Depo. 99:10-21.)
    25                                   LEGAL DISCUSSION
    26 I.     MR. ROSE’S TESTIMONY MUST MEET RIGOROUS STANDARDS
    27        Under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharm.,
    28 Inc., 509 U.S. 579 (1993), this Court serves as a “gatekeeper” for expert opinion

                                                  -8-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 19 of 35 Page ID #:2876




     1 testimony. The Court may permit the admission of expert opinions based on
     2 “scientific, technical, or other specialized knowledge,” but only if:
     3               (a) [it] will help the trier of fact to understand the evidence or to
     4         determine a fact in issue;
     5               (b) the testimony is based on sufficient facts or data;
     6               (c) the testimony is the product of reliable principles and methods; and
     7               (d) the expert has reliably applied the principles and methods to the
     8         facts of the case.
     9 Fed. R. Evid. 702. In making this determination, the Court is to consider whether
    10 the expert’s theory or technique: (1) may be objectively tested; (2) has been subject
    11 to peer review and publication; (3) has a known rate of error; and (4) has been
    12 generally accepted. See Daubert, 509 U.S. at 592-94. The Daubert factors are not
    13 limited to testimony regarding strictly scientific knowledge. Courts may consider
    14 the factors in assessing the reliability of the proffered expert testimony but are not
    15 limited to them. See Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147-151
    16 (1999) (Daubert applies to “scientific, technical, or other specialized knowledge”).
    17         As the gatekeeper, this Court must screen expert testimony “to ensure that the
    18 expert testimony both rests on reliable foundation and is relevant.” Acad. of Motion
    19 Pictures Arts & Scis. v. GoDaddy.com, Inc., 2013 WL 12122803, at *2 (C.D. Cal.
    20 June 21, 2013); Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in
    21 either Daubert or the Federal Rules of Evidence requires a district court to admit
    22 opinion evidence that is connected to existing data only by the ipse dixit of the
    23 expert. A court may conclude that there is simply too great an analytical gap
    24 between the data and the opinion proffered.”). Because speculative opinions are not
    25 helpful to the trier of fact, they are neither reliable nor admissible. Diviero v.
    26 Uniroyal Goodrich Tire Co., 114 F.3d 851, 853 (9th Cir. 1997) (expert opinion “was
    27 unsubstantiated and subjective, and therefore unreliable and inadmissible”).
    28

                                                  -9-                        Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 20 of 35 Page ID #:2877




     1        Mr. Unsworth, as the party proffering the expert, has the burden of proving
     2 that Mr. Rose’s opinions are admissible. Lust By & Through Lust v. Merrell Dow
     3 Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996). He cannot meet this burden.
     4 II.    THE COURT SHOULD EXCLUDE MR. ROSE’S TESTIMONY ON
     5        “DAMAGE” TO MR. UNSWORTH’S REPUTATION
     6        Mr. Rose contends that Mr. Unsworth has suffered reputational harm as a
     7 result of Mr. Musk’s statements. Mr. Rose has admitted, however, that his opinions
     8 are not based on any quantifiable, objective, or scientific measure of Mr.
     9 Unsworth’s reputation. His testimony is thus unreliable, unsupported, and should be
    10 excluded under Rules 702 and 403.
    11        A.     Mr. Rose’s Testimony About Overall Reputational Harm Is
    12               Unsupported And Speculative.
    13        Mr. Rose’s testimony that Mr. Unsworth has suffered reputational harm is not
    14 based on sufficient facts or based on reliable methods to be admitted. Fed. R. Evid.
    15 702. “Relevant expert testimony is admissible only if an expert knows of facts
    16 which enable him to express a reasonably accurate conclusion.” Smith v. Pac. Bell
    17 Tel. Co., 649 F. Supp. 2d 1073, 1096 (E.D. Cal. 2009).
    18        In his report and at his deposition, Mr. Rose asserted that Mr. Musk harmed
    19 Mr. Unsworth’s reputation: Mr. Musk “besmirched the reputation of Mr. Unsworth
    20 not only in the United Kingdom but throughout the United States and the world,”
    21 “Mr. Unsworth will never be able to altogether remove doubts about his character
    22 from those who saw the post, read or saw news stories about the claim,” and that
    23 people will “steer[] clear of Mr. Unsworth” as a result. (Report at 22-23.)
    24        But Mr. Rose has no facts to support those opinions. By his own admission,
    25 Mr. Rose does not know whether Mr. Unsworth’s reputation was actually harmed.
    26 (Rose Depo. 293:4-10; 64:10-24.) He conducted no studies, focus groups, or polls
    27 to find out whether anyone knew about Mr. Unsworth or believed Mr. Musk’s
    28 statements about him. (Id. at 64:10-24; 134:10-23; 148:17-151:11; 178:20-179:2.)

                                                  -10-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 21 of 35 Page ID #:2878




     1 Mr. Rose did not review Mr. Unsworth’s deposition testimony, speak to Mr.
     2 Unsworth, or communicate with any of Mr. Unsworth’s peers or business associates
     3 to substantiate his assumptions. (Id. at 39:18-20; 256:3-6; 278:3-19.) Mr. Rose’s
     4 opinions are based solely on his own “interactions with clients who have dealt with
     5 allegations of misconduct”; he did not investigate whether Mr. Unsworth’s
     6 reputation was actually harmed or if any of the consequences he described occurred.
     7 (Id. at 254:10-258:5.)
     8        Mr. Rose’s opinion thus lacks a proper foundation and may be excluded on
     9 this ground alone. See First Sav. Bank, F.S.B. v. U.S. Bancorp, 117 F. Supp. 2d
    10 1078, 1086 (D. Kan. 2000) (excluding testimony of advertising expert who did not
    11 calculate harm to brand ); Citizen Fin. Grp., Inc. v. Citizens Nat. Bank of Evans City,
    12 2003 WL 24010950, at *8–9 (W.D. Pa. Apr. 23, 2003), aff’d sub nom. Citizens Fin.
    13 Grp., Inc. v. Citizens Nat. Bank of Evans City, 383 F.3d 110 (3d Cir. 2004).
    14        Mr. Rose’s contention that Mr. Unsworth suffered any damage to his image,
    15 good will, or business is similarly unsupported. Mr. Rose admitted at his deposition
    16 that he could not quantify or place a dollar value on this supposed damage, nor
    17 would he attempt to do so here. (Rose Depo. 276:10-280:1.) He did not conduct
    18 any investigation to support these conclusions. (Id.) In fact, Mr. Rose did not even
    19 attempt to learn whether Mr. Unsworth’s business and finances suffered because of
    20 Mr. Musk’s statements. (Id. at 278:20-22.) Mr. Unsworth has admitted that they
    21 did not. (Ex. 3, Unsworth Depo. 80:24-81:14.) Thus, Mr. Rose’s opinions on this
    22 subject should be excluded because they are “without a full understanding or
    23 knowledge of the facts of this case” and without sufficient factual investigation and
    24 support. Powell v. Anheuser-Busch Inc., 2012 WL 12953439, at *6-7 (C.D. Cal.
    25 Sept. 24, 2012) (excluding testimony where expert “failed to sufficiently consider
    26 the relevant underlying facts necessary to support his opinions and conclusions”);
    27 Moussouris v. Microsoft Corp., 311 F. Supp. 3d 1223, 1246 (W.D. Wash. 2018)
    28 (excluding testimony based on insufficient facts and data).

                                                  -11-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 22 of 35 Page ID #:2879




     1         Mr. Rose’s opinion on the fact or extent of any harm to Mr. Unsworth’s
     2 reputation must be excluded also because he failed to employ a reliable
     3 methodology. When asked what methods and facts supported his conclusions, Mr.
     4 Rose effectively “answered ‘my expertise’ or some variant []—which is to say that
     5 he either had no method or could not describe one. He was relying on intuition,
     6 which won’t do.” See Zenith Elecs. Corp. v. WH-TV Broad. Corp., 395 F.3d 416,
     7 418-19 (7th Cir. 2005) (“A witness who invokes ‘my expertise’ rather than analytic
     8 strategies widely used by specialists is not an expert as Rule 702 defines that
     9 term.”); (Rose Depo. 254:10-255:17.)
    10         B.    The Court Should Exclude Mr. Rose’s Testimony About Harm to
    11               Mr. Unsworth’s “Online” Reputation.
    12         As a sub-set of alleged reputational harm, Mr. Rose intends to testify that Mr.
    13 Musk damaged Mr. Unsworth’s “online” reputation. But the Court should exclude
    14 that testimony under Rule 702, as well. Mr. Rose’s opinion is based on two
    15 “analyses”: (1) Google Trends data showing an uptick in searches for “Vernon
    16 Unsworth” around the time Mr. Musk’s statements became available online, and
    17 (2) Five Block’s analysis of Mr. Unsworth’s Google results. (Report at 11-19.)
    18         Google Trends Testimony: Mr. Rose’s Google Trends-based testimony,
    19 including the data on the charts on pages 17-19 of his report, is irrelevant and
    20 confusing. He admitted at his deposition that, at most, Google Trends shows only
    21 that the search term “Vernon Unsworth” was more popular on certain days relative
    22 to other days, in certain geographic locations relative to others. He conceded that it
    23 is “an imperfect tool” with only limited utility. (Rose Depo. 71:20-72:8) (“Google
    24 Trends is just what it is. Just a trend and a snapshot of interest.”).
    25         It would be charitable to say the utility of that information is “limited.” In
    26 reality, it is non-existent. The Google Trends data does not tell how many people
    27 searched for “Vernon Unsworth” on any day or days, what results Google showed,
    28 whether anyone read anything in those results, or whether (if they did), anyone

                                                  -12-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 23 of 35 Page ID #:2880




     1 believed Mr. Musk’s statements. (Id. at 70:3-19.) Google Trends is thus not
     2 capable of measuring Mr. Unsworth’s online reputation or whether it was harmed.
     3 Not only is it irrelevant, it also presents a genuine risk that the jury will interpret his
     4 charts and testimony as if Google Trends does say those things. This Court should
     5 exclude the testimony. See United States v. 87.98 Acres of Land More or Less in the
     6 Cty. of Merced, 530 F.3d 899, 906 (9th Cir. 2008) (excluding expert opinion as
     7 irrelevant and potentially confusing to the jury).
     8         Five Blocks Charts and Testimony: The Court should preclude Mr. Rose’s
     9 testimony based on the Five Block’s “analysis,” found on pages 9-16 of his report,
    10 because it is unreliable. In fact, Mr. Rose is in no position to testify otherwise.
    11         The Five Blocks analysis consists of screen shots of Google search results of
    12 the term “Vernon Unsworth,” conducted in May 2019. Each item in the page of
    13 search results is color coded: (a) green if the story is deemed “favorable” to Mr.
    14 Unsworth, (b) gray if deemed “neutral,” and (c) red if deemed “unfavorable.” Mr.
    15 Rose relies on that analysis to opine that, in May 2019, most Google search results
    16 of “Vernon Unsworth” were supposedly “unfavorable.” (Report at 9-16; 38.) These
    17 charts, and any testimony about the Five Blocks analysis or the results of these
    18 Google searches, are unreliable and should be excluded.
    19         To begin, Mr. Rose did not decide what ratings to assign to any of these
    20 articles. (Rose Depo. 199:11-19) He outsourced that work to someone at Five
    21 Blocks. (Id.) Mr. Rose does not know whether this Five Blocks employee
    22 followed any written or objective criteria, or whether this person received any
    23 training to do so. (Id. at 187:7-15; 191:12-192:12.) Under these circumstances, he
    24 cannot base any testimony on it. See Arista Networks, Inc. v. Cisco Sys. Inc., 2018
    25 WL 8949299, at *3 (N.D. Cal. June 15, 2018) (excluding expert testimony as a mere
    26 conduit for evidence) (citing United States v. Freeman, 498 F.3d 893, 903 (9th Cir.
    27 2007)); Agha v. Feiner, 198 N.J. 50, 63 (2009) (“[T]he only fair interpretation is that
    28

                                                  -13-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 24 of 35 Page ID #:2881




     1 [Rule 703] was not intended as a conduit through which the jury may be provided
     2 the results of contested out-of-court expert reports.”).
     3         Second, Mr. Rose admits that Five Block’s work is “subjective” and “not a
     4 scientific analysis.” (Rose Depo. 187:16-188:12.) Mr. Rose himself made clear the
     5 extent to which that infected the results, when he was unable to account why the
     6 unknown employee assigned “unfavorable” ratings to some articles on the same
     7 page as articles with near identical headlines to which the Five Blocks employee
     8 assigned a “neutral” rating. (Id. at 195:11-196:16.) In sum, this “analysis” is mere
     9 guesswork. And Mr. Rose cannot explain how it was created or why similar articles
    10 received different ratings. (Id.) His testimony has to be excluded. See Ollier v.
    11 Sweetwater Union High Sch. Dist., 768 F.3d 843, 861 (9th Cir. 2014) (excluding
    12 testimony based on “personal opinion” and not a “systematic assessment” of data);
    13 24/7 Records, Inc. v. Sony Music Entm’t, Inc., 514 F. Supp. 2d 571, 576 (S.D.N.Y.
    14 2007) (excluding subjective opinion).
    15         Third, the Five Blocks data is unreliable because of the inherent risk of bias.
    16 When Mr. Rose requested that Five Blocks perform the analysis (if, in fact, he did),
    17 he told Five Blocks that he was working for Mr. Unsworth and the nature of his
    18 testimony. (Rose Depo. 189:21-190:2.) And although Mr. Rose claimed that he
    19 performed no work for Mr. Unsworth before he was retained, the evidence shows
    20 that someone asked Five Blocks to perform its analysis before Mr. Unsworth hired
    21 him. (See id. at 202:25-204:8.) Perhaps the analysis was some sort of “audition” for
    22 Mr. Unsworth. Given the subjective nature of the analysis, this potential bias
    23 independently supports a finding that it is unreliable and Mr. Rose cannot be
    24 allowed to testify to it. See Chen-Oster v. Goldman, Sachs & Co., 114 F. Supp. 3d
    25 110, 124 (S.D.N.Y. 2015), objections overruled, 325 F.R.D. 55 (S.D.N.Y. 2018)
    26 (excluding analysis with “significant danger of reporting bias”).
    27         Further, Mr. Rose is not allowed to rely on such made-for-litigation analysis
    28 where, as here, the person who did the analysis is not put forth as an expert, subject

                                                  -14-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 25 of 35 Page ID #:2882




     1 to cross-examination. See, e.g., United States v. Tran Trong Cuong, 18 F.3d 1132,
     2 1143 (4th Cir. 1994) (“Reports specifically prepared for purposes of litigation are
     3 not, by definition, ‘of a type reasonably relied upon by experts in the particular
     4 field.’”) (quoting Fed. R. Evid. 703 (1975)).
     5 III.    THE COURT SHOULD EXCLUDE ALL OF MR. ROSE’S
     6         “REPUTATIONAL RECOVERY” TESTIMONY
     7         To give the jury a huge number to consider, Mr. Unsworth wants Mr. Rose to
     8 testify that he needs to spend at least $30 million on a reputational management
     9 plan.1 But Mr. Rose is putting the cart before the horse. As explained above, he has
    10 conducted no research to determine if Mr. Unsworth’s reputation has been harmed
    11 and, thus, if a “reputation recovery” program is necessary. But even if he had done
    12 that work and even if there were a valid basis for him to testify that some form of
    13 program were justified, he failed to use any reliable principles or methods to support
    14 his opinion on the $30 million scope of that program. Instead, it is just his ipse dixit.
    15         A.    Mr. Rose’s Speculative Opinion Employs An Unreliable
    16               Methodology That Cannot Be Tested.
    17         Mr. Rose’s opinions should be excluded as unreliable because he has failed to
    18 justify the use of his reputation recovery estimates as a reliable methodology for
    19 calculating the cost of repairing any harm to Mr. Unsworth’s reputation.
    20         First, Mr. Rose’s method cannot be tested because he has failed to provide
    21 sufficient evidence of relevant experience designing or implementing any
    22 “reputation recovery” programs. See, e.g., City of Pomona v. SQM N. Am. Corp.,
    23 750 F.3d 1036, 1046 (9th Cir. 2014) (expert’s opinion should be capable of being
    24   1
           Whether this is even a recognized remedy in a defamation lawsuit, and thus
    25   whether any testimony in support of it relevant and admissible, is not settled.
    26   Plaintiff is not seeking reimbursement for anything he spent to “repair” his
         reputation. Defendant does not waive his rights in that regard. See DSU Med. Corp.
    27   v. JMS Co, Ltd., 296 F. Supp. 2d 1140, 1156 (N.D. Cal. 2003) (opinion based on
    28   “legal ‘principle’ that is not legally acceptable” is inadmissible).

                                                  -15-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 26 of 35 Page ID #:2883




     1 “challenged in some objective sense” and not be “simply a subjective, conclusory
     2 approach that cannot reasonably be assessed for reliability.”); 24/7 Records, 514 F.
     3 Supp. 2d at 576 (excluding opinion based on an expert’s “instinct, an approach that
     4 cannot be tested, has no known rate of error, and is not subject to any standards”).
     5        Although Mr. Rose claims to have based his plan on his purported experience
     6 managing comparable “reputation repair” programs, he refused to provide any
     7 meaningful documents to support that assertion. (Report at 39; Rose Depo. 164:14-
     8 166:24.) Mr. Rose must allow Mr. Musk to test whether his testimony is the product
     9 of some specialized knowledge with the type of “reputational repair” program he
    10 proposes. See Younan v. Rolls-Royce Corp., 2013 WL 1899919, at *16-17 (S.D.
    11 Cal. May 7, 2013) (excluding opinion as unreliable where expert failed to establish
    12 he possessed the requisite experience necessary to form the challenged opinions).
    13        Further, Mr. Rose failed to employ a reliable methodology, as he must on any
    14 subject, but certainly on rehabilitative advertising. Citizen Fin. Grp., 2003 WL
    15 24010950, at *8–9 (excluding name rehabilitation opinion that applied no principals
    16 and methods but was based only on expert’s “marketing experience”). Opinions are
    17 excluded where, as here, they are based “on personal opinions and speculation”
    18 rather than a “systematic assessment” of relevant data. See Ollier, 768 F.3d at 861
    19 (affirming bar of expert testimony based on “superficial” inspection and analysis).
    20        In Citizen Fin. Grp., the expert sought to testify that the plaintiff needed to
    21 undertake an extensive marketing campaign to “restore its reputation and brand.”
    22 Citizen Fin. Grp., Inc., 2003 WL 24010950, at *8. As with Mr. Rose, the expert did
    23 not conduct any market research to support his conclusion, but based his opinion on
    24 his experience. Compare with Report at 38 (“Based on my professional experience,
    25 the costs to repair Mr. Unsworth’s reputation from the damage caused by Mr. Musk
    26 are estimated to a reasonable degree of professional certainty as follows”). The
    27 court excluded the opinion as mere ipse dixit, finding that the “analysis appears to
    28 be nothing more than [the expert’s] instinctive reaction to the materials provided to

                                                  -16-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 27 of 35 Page ID #:2884




     1 him.” Id. at *9. The court also noted, as with Mr. Rose, that the expert “cite[d] to
     2 no standards for his opinions,” nor “provide[d] any explanation that could be tested
     3 or subjected to peer review.” Id.; (see Rose Depo. 104:24-105:10.)
     4        Significantly, Mr. Rose refused to produce any documents regarding his work
     5 on reputation recovery, which would have enabled Defendant to test whether Mr.
     6 Rose has any foundation for his opinion as to whether Mr. Unsworth needs to spend
     7 money to “recover” his reputation and, if so, what he needs to do, and how much it
     8 would cost. Before deposing Mr. Rose, Defendant requested that he produce all
     9 reputation recovery programs that he or his firm performed in the last 10 years. (Ex.
    10 4.) Mr. Rose refused to produce any. (Rose Depo. 164:14-166:24.) As a result, he
    11 deprived Mr. Musk of his right to test and challenge the reliability of Mr. Rose’s
    12 opinion by comparing his proposal to actual work he has done in the past, and to
    13 confirm that he has ever applied the methodology he proposed to use here. United
    14 States v. Mitchell, 365 F.3d 215, 245 (3d Cir. 2004) (“Testability ensures the basic
    15 possibility of meaningful cross-examination.”). His opinion should be excluded on
    16 that basis alone. See 24/7 Records, Inc., 514 F. Supp. 2d at 575 (excluding expert
    17 who could not identify any comparable situations to support his opinion).
    18        B.     Mr. Rose Failed To Apply His Methodology In A Reliable Manner.
    19        Even if Mr. Rose could show that his “reputational repair” program is based
    20 on an accepted and reliable methodology, he failed to apply it in a reliable manner.
    21 To be admissible, expert testimony must be the result of an “expert [that] has
    22 reliably applied the principles and methods to the facts of the case.” Fed. R. Evid.
    23 702(d). Mr. Rose has not met that standard here.
    24        First, Mr. Rose’s application of the methodology here is unreliable because he
    25 does not know the existence or extent of any harm to Mr. Unsworth’s reputation.
    26 As noted above, Mr. Rose does not know what the state of Mr. Unsworth’s
    27 reputation is. (Rose Depo. 293:4-10.) He does not know, and did not even attempt
    28 to learn, how many people in the world even know who Mr. Unsworth is. (Id. at

                                                  -17-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 28 of 35 Page ID #:2885




     1 148:8-16.) He does not know, and did not attempt to learn, how many people in the
     2 world know about Mr. Musk’s statements. (Id. at 64:18-24.) He does not know,
     3 and did not attempt to learn, how many people in the world believe Mr. Musk’s
     4 statements. (Id. at 115:8-116:17.) And he does not know, and did not attempt to
     5 learn, how many people in the world think that Mr. Unsworth’s reputation has been
     6 harmed by the statements. (Id. at 178:20-179:3.)
     7        That has consequences not only for any testimony Mr. Rose wants to give on
     8 the alleged fact of reputational harm. It has consequences for any opinions
     9 regarding any rehabilitation of it. Mr. Rose admitted that he would need to know
    10 this information before designing any program and that he would have to conduct
    11 “strategic research” before then, to get a “baseline public opinion from which to
    12 build [the reputation recovery program] off of.” (Id. at 62:13-63:5, Report at 33.)
    13 Yet Mr. Rose has done none of that research. See First Sav. Bank, 117 F. Supp. 2d
    14 at 1086 (excluding testimony as to remedial advertising campaign where expert did
    15 not calculate actual harm to brand or determine campaign’s message).
    16        Mr. Rose revealed just how unbounded and unreliable his plan is, and how the
    17 testimony is being offered solely to enable Plaintiff to wave a huge number in front
    18 of the jury: He confessed that he has no idea how to even evaluate the information
    19 this “research” might yield. For example, he has no idea what minimum percentage
    20 of survey respondents in a given country would need to say they knew who Mr.
    21 Unsworth was before he could conclude that Mr. Unsworth even had a reputation, or
    22 what minimum percentage would need to say they thought less of Mr. Unsworth
    23 because of what Mr. Musk said before he could conclude that the reputation needed
    24 “repair.” (Rose Depo. 156:13-158:1.) He was candid enough, however, to admit
    25 that, absent some sufficient percentage in each country, he could not recommend
    26 spending any money at all. (Id. at 159:3-13.)
    27        Second, the application of the methodology here is unreliable because Mr.
    28 Rose has not connected the expensive ad campaign he proposes to remedying harm

                                                  -18-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 29 of 35 Page ID #:2886




     1 to Mr. Unsworth from Mr. Musk’s statements. Mr. Rose opines that Mr. Unsworth
     2 has to spend at least $3 million on newspaper advertisements, $2 million on
     3 television and radio advertisements, and $9 million on online advertisements over
     4 two years, but he provides insufficient explanation as to why these costs are needed.
     5 (See Report at 39; 37 (“I would estimate that Mr. Unsworth team would have to
     6 spend a minimum of two million dollars to have an effective radio and television ad
     7 campaign that is integrated into the overall campaign.”).) Mr. Rose cannot
     8 explain—because he does not know—what the advertisements will look like, where
     9 they will run, or when. (Rose Depo. 329:10-333:16; 270:18-25.) Nor does he
    10 attempt to substantiate these estimates by comparing them to past reputation
    11 recovery programs he has purportedly run. (See generally, Report.) His testimony
    12 must be excluded for failing to apply the methodology in a reliable manner.
    13         In First Sav. Bank, the expert testified that he did not know the “specific
    14 harm” suffered by the plaintiff and that he “would have to know that information”
    15 before he would “implement an advertising campaign.” 117 F. Supp. 2d at 1086.
    16 Mr. Rose admitted the same thing here. ( Rose Depo. 88:1-7 (“Q. Do these charts
    17 [on pages 17-19 of the Report] tell us whether Mr. Unsworth’s reputation has been
    18 harmed to any degree as a result of anything Elon Musk said about him? A. These
    19 charts do not. Which is the reason why I specifically recommend the strategic
    20 research to determine the amount of harm that was done.”).) And like Mr. Rose, the
    21 expert in First Sav. Bank admitted that he did not know what the corrective
    22 advertisements would say. Compare 177 F. Supp. 2d at 1086 (“Eskilson did not go
    23 so far as to determine what the concept or message would be in
    24 the advertising campaign, but admits that the message can have an effect on the
    25 cost”) with (Rose Depo. 270:18-25 (“Q. So as you sit here today you can’t tell me
    26 what the contents of any of the ads would consist of, whether the TV ads, the
    27 newspaper ads, or any other form of advertising? A. That’s correct.”).) The court
    28 excluded the expert’s testimony for “fail[ing] to take into account the specific facts

                                                  -19-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 30 of 35 Page ID #:2887




     1 of the case,” and for being “too speculative to assist the jury in determining the
     2 amount plaintiff would be damaged by engaging in a remedial advertising
     3 campaign.” Id. That is the case here.
     4         Based on Mr. Rose’s prior experience, his opinion as to cost is grossly
     5 inflated. He testified that he performed reputation work for three high-profile public
     6 figures who had been publicly accused of sexual harassment and assault; yet they
     7 spent a total of zero dollars on any paid ad campaigns. (Rose Depo. 346:22-350:1. )
     8         Further, and equally significant, Mr. Rose cannot say how much Mr.
     9 Unsworth’s reputation will improve without any “program” or “plan”—that is, on its
    10 own—if Mr. Unsworth wins this case. (Rose Depo. 293:11-22.) That is because, as
    11 Mr. Rose admitted, even if the jury awards Mr. Unsworth $1, the mere fact of his
    12 prevailing at trial will likely generate many favorable stories that will be carried all
    13 over the world. (Id. at 260:22-262:5.) Those cost Mr. Unsworth nothing.
    14         Mr. Rose’s failure to determine if and to what extent Mr. Unsworth’s
    15 reputation was harmed, plus his inability to describe with certainty the content of
    16 any “reputation recovery” program, and his refusal to apply specific methods or
    17 principals in designing his program render it speculative and inadmissible. See
    18 Ollier, 768 F.3d at 860; First Sav. Bank, 117 F. Supp. 2d at 1086; Citizen Fin.
    19 Grp., Inc., 2003 WL 24010950, at *8. First Sav. Bank and Citizen Fin. Grp. are
    20 instructive. In both of those cases, the courts excluded remedial advertising and
    21 name rehabilitation expert testimony where, as here, the opinions were speculative,
    22 not based in fact, and did not apply reliable methods. First Sav. Bank, 117 F. Supp.
    23 2d at 1086; Citizen Fin. Grp., Inc., 2003 WL 24010950, at *8.
    24 IV.     THE COURT SHOULD EXCLUDE MR. ROSE’S TESTIMONY
    25         ABOUT THE “REASONABLE FORESEEABILITY” OF BUZZFEED’S
    26         REPUBLICATION OF MR. MUSK’S AUGUST 2018 EMAIL
    27         Mr. Rose intends to testify that it was “reasonably foreseeable” that BuzzFeed
    28 news would republish Mr. Musk’s August 30, 2018 email to Ryan Mac regarding

                                                  -20-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 31 of 35 Page ID #:2888




     1 Mr. Unsworth. (Rose Depo. 95:24-96:5; Report at 5.) This opinion should be
     2 excluded under Rule 702 because: (a) Mr. Rose is not qualified to give it, (b) it lacks
     3 sufficient factual foundation, and (c) he did not apply reliable and testable methods
     4 and principles. The opinion is inadmissible also under Rules 701, 702, and 403 as it
     5 usurps the role of and is unhelpful to the jury. See Aguilar v. Int’l Longshoremen’s
     6 Union Local No. 10, 966 F.2d 443, 447 (9th Cir. 1992) (“[T]he reasonableness and
     7 foreseeability of the casual workers’ reliance were matters of law for the court’s
     8 determination. As such, they were inappropriate subjects for expert testimony.”).
     9         A.    Under Rule 702, the Court Should Exclude Mr. Rose’s Opinion
    10               That BuzzFeed’s Republication Was “Reasonably Foreseeable.”
    11         Mr. Rose seeks to testify that Mr. Musk “knows or should have known” that
    12 he needed first “to come to an agreement” with BuzzFeed’s reporter on attribution
    13 before his off-the-record email would be treated off-the-record. (Report at 5.) This
    14 opinion is irrelevant, and not based on reliable methods or sufficient facts.
    15         Mr. Rose, who has never worked in a newsroom, failed to apply reliable
    16 methods or principles to demonstrate that any uniform standards exist on what
    17 would cause a journalist to treat information as “off-the-record.” He admitted that
    18 there is no professional or legal standard mandating that reporters enter into advance
    19 contracts with sources to treat the information as off-the-record. (Rose Depo.
    20 222:20-223:16; 232:1-4.) There is none. His client handout on the subject states
    21 that, although it may be a “best practice” for a source to reach an attribution
    22 agreement before sharing “off-the-record” information, journalists can and do treat
    23 information as “off-the-record” even without a prior agreement. (Report, Ex. B).
    24 Besides his own article, personal “experience” interacting with reporters, and
    25 “familiar[ity] with how news organizations work,” Mr. Rose has not identified any
    26 methods or principles guiding his opinions. (Report at 5.) He conducted no
    27 research to confirm the existence of a rule that “off-the-record” requires a prior
    28 agreement and was unable to cite to any books, guidelines, or treatises supporting

                                                  -21-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 32 of 35 Page ID #:2889




     1 his opinion. (Rose Depo. 223:17-224:11.) His inability to identify any research,
     2 standards, or literature to support this opinion renders it untestable ipse dixit and
     3 inadmissible. See Joiner, 522 U.S. at 146; Citizen Fin. Grp., Inc., 2003 WL
     4 24010950, at *8 (excluding opinion that did not identify any governing standards
     5 and was not subject to peer review).
     6         The opinion also lacks sufficient factual support for purposes of Rule 702.
     7 Mr. Rose testified that he did not know whether BuzzFeed’s newsroom guidelines
     8 when it republished Mr. Musk’s emails required that an agreement between source
     9 and reporter be reached before information would be treated off-the-record. (Rose
    10 Depo. 240:22-241:15.) Those guidelines did not require that; BuzzFeed added it
    11 only after it published Mr. Musk’s emails. (Compare Ex. 5 at 2 with Ex. 6 at 4.)
    12 Remarkably, Mr. Rose also admitted that, although he doesn’t know what Mr. Musk
    13 was thinking when he sent the emails to BuzzFeed, he believes that “Mr. Musk had
    14 every expectation, clearly every expectation, that it was off the record.” (Id. at
    15 240:8-20.) And finally, Mr. Rose did not know or consider how Mr. Musk and his
    16 companies interacted with BuzzFeed prior to the republication of his emails or
    17 whether—as it did—BuzzFeed regularly treated information from Mr. Musk’s
    18 companies as “off-the-record” if it was unilaterally designated in an email and no
    19 prior agreement was reached. (Id. at 237:16-238:2.) Mr. Rose’s failure to be aware
    20 of, much less consider, these facts renders his opinion inadmissible. See Powell,
    21 2012 WL 12953439, at *6 (excluding opinion for failing to consider relevant facts).
    22         Mr. Rose’s opinion should also be excluded as irrelevant. As reflected in his
    23 testimony and in his client handout, his testimony concerns situations where a
    24 source does not designate information “off-the-record,” discloses it to a journalist,
    25 and then attempts to designate it off-the-record retroactively. (Report at Exhibit B;
    26 Rose Depo. 233:18-235:11.) But that is not the situation here, where the disclosure
    27 to the reporter was prefaced with an “off-the-record” designation that the reporter
    28 chose not to honor. The facts underlying Mr. Rose’s opinion are thus “disparate and

                                                  -22-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 33 of 35 Page ID #:2890




     1 distinguishable” from this case, and therefore irrelevant and inadmissible. See
     2 Eisenbise v. Crown Equip. Corp., 260 F. Supp. 3d 1250, 1262 (S.D. Cal. 2017)
     3 (excluding as irrelevant witness’s opinion based distinguishable data).
     4         B.    Mr. Rose’s “Reasonably Foreseeable” Opinion Is Unhelpful to the
     5               Jury and Should be Excluded Under Rules 701 and 702.
     6         Mr. Rose’s testimony as to whether it was “reasonably foreseeable” that
     7 BuzzFeed would publish Mr. Musk’s off-the-record email is inadmissible for the
     8 additional reasons that it is unhelpful to and usurps the role of the jury. See Fed R.
     9 Evid. 701-702. The Advisory Committee Notes make clear that Rules 701, 702, and
    10 403 “afford ample assurances against the admission of opinions which would
    11 merely tell the jury what result to reach.” See Fed. R. Evid. 704 advisory
    12 committee’s note. Thus, the Federal Rules “exclude opinions phrased in terms of
    13 inadequately explored legal criteria. Thus the question, ‘Did T have capacity to
    14 make a will?’ would be excluded.” Id. Accordingly, courts routinely exclude
    15 opinion testimony, like this, that is framed to match a legal element, especially
    16 where the expert seeks to opine whether or not an action is “reasonable.” See Strong
    17 v. E. I. DuPont de Nemours Co., 667 F.2d 682, 686 (8th Cir. 1981) (“[T]he question
    18 of whether the lack of warnings rendered the DuPont and Norton McMurray
    19 products unreasonably dangerous is not the kind of issue on which expert assistance
    20 is essential for the trier of fact. The jury was capable of drawing its own inferences
    21 from the available evidence.”).
    22         The “reasonable foreseeability” inquiry in this case is not complicated; the
    23 jury can draw its own conclusion without Mr. Rose’s instruction as to what result to
    24 reach. See Fed. R. Evid. 704, advisory committee’s note.
    25 V.      THE COURT SHOULD EXCLUDE MR. ROSE’S OTHER
    26         INADMISSIBLE TESTIMONY
    27         Mr. Rose plans to offer impermissible and unreliable opinions regarding a
    28 number of other matters. They should be excluded under Rules 403, 701, and 702.

                                                  -23-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 34 of 35 Page ID #:2891




     1        A.     Mr. Rose May Not Testify as to Anyone’s State of Mind.
     2        The court should exclude the portions of Mr. Rose’s report and testimony
     3 that include improper opinions and conclusions about Mr. Musk and Mr.
     4 Unsworth’s states of mind, intent, and motives. (See, e.g., Report at 4, 22-23, 39
     5 (discussing Mr. Musk’s intent and state of mind); Rose Depo. 123:16-125:5
     6 (discussing Mr. Unsworth’s state of mind during in his July 2018 CNN interview).)
     7 Expert testimony as to the parties’ intent, motive, or state of mind is impermissible.
     8 See, e.g., Siring v. Oregon State Bd. of Higher Educ. ex rel. E. Oregon Univ., 927 F.
     9 Supp. 2d 1069, 1077-78 (D. Or. 2013); Hill v. Novartis Pharms. Corp., 2012 WL
    10 5451816, at *2 (E.D.Cal. Nov. 7, 2012) (“The Court finds this and other testimony
    11 regarding Defendant’s intent, motives or state of mind to be impermissible and
    12 outside the scope of expert testimony.”); Smith v. Wyeth–Ayerst Labs. Co., 278
    13 F.Supp.2d 684, 700 (W.D.N.C.2003) (“[T]he jury should hear and/or see first-hand
    14 any relevant evidence pertaining to the Defendant’s intent. Then the jury, not the
    15 witnesses, should consider the facts and make its own determination regarding
    16 Defendant’s intent.”). Accordingly, Mr. Rose should be precluded from offering
    17 any such testimony at trial.
    18        B.     Mr. Rose May Not Testify that Mr. Musk is Responsible for Mr.
    19               Unsworth’s Actions or Their Consequences.
    20        During his deposition, Mr. Rose offered a number of unsupported opinions on
    21 causation and apportioning fault. For example, he stated that, even though the
    22 harmful articles noted in the Five Points analysis concern the lawsuit (Report at 9-
    23 16), and he obviously cannot state that, absent the lawsuit, they still would have
    24 been written (Rose Depo. 283:12-25), he thinks Mr. Musk is nonetheless responsible
    25 for any harm to Mr. Unsworth’s reputation from those articles, even though it was
    26 Mr. Unsworth’s decision to file it. (Id. at 359:20-360:12.)
    27        The Court should bar such testimony. Plaintiff has not offered Mr. Rose as a
    28 causation expert witness and he has offered no evidence that purported

                                                  -24-                       Case No. 2:18-cv-08048
               DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100 Filed 11/08/19 Page 35 of 35 Page ID #:2892




     1 communications expertise qualifies him to be one. See 29 Charles A. Wright. et al.,
     2 Federal Practice & Procedure, § 6265 at p. 255 & nn. 34 & 35 (1977) (“Even
     3 where a witness has special knowledge or experience, qualification to testify as an
     4 expert also requires that the area of the witness’s competence matches the subject
     5 matter of the witness’s testimony.”). Further, the testimony veers into a legal
     6 opinion and is not based on any scientific or other recognized method of analysis.
     7         C.     Mr. Rose’s Testimony That Mr. Unsworth “Has a Right” To Have
     8                His Reputation Repaired Is An Impermissible Legal Conclusion.
     9         Mr. Rose testified at his deposition that Mr. Unsworth “has the right to have
    10 his reputation repaired” whether or not it was actually harmed. (See, e.g., Rose
    11 Depo. 156:13-25.) This statement is a legal conclusion and is inadmissible. See
    12 United States v. Moran, 493 F.3d 1002, 1008 (9th Cir. 2007) (“[A]n expert witness
    13 cannot give an opinion as to her legal conclusion, i.e., an opinion on an ultimate
    14 issue of law. Similarly, instructing the jury as to the applicable law is the distinct
    15 and exclusive province of the court.”). Mr. Rose should therefore be precluded from
    16 making any reference to Mr. Unsworth’s “right” to reputational repair at trial.
    17                                      CONCLUSION
    18         For the foregoing reasons, Mr. Musk respectfully request that the Court enter
    19 an order excluding Mr. Rose from testifying, as more specifically set forth in the
    20 Notice of Motion.
    21 DATED: November 8, 2019                 Respectfully submitted,
    22
                                               QUINN EMANUEL URQUHART
    23                                             & SULLIVAN, LLP
    24
    25                                          By         /s/ Alex Spiro
                                                     Alex Spiro
    26
                                                     Attorneys for Defendant Elon Musk
    27
    28

                                                   -25-                       Case No. 2:18-cv-08048
                DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE THE EXPERT OPINION OF ERIC W. ROSE
